DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/21/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hoffmuller et al (US 20110045248).

Regarding Claim 14, Hoffmuller teaches a diffractive optical element (abstract; fig. 2a; ¶[0001], line 1-4, for producing a micropattern on a substrate; ¶[0092], line 1-11, other micro-optical patterns, such as blazed grating patterns, DOE (diffractive optical element) patterns, computer-generated holograms (CGH) or other hologram-like diffraction patterns, or they can be microlens patterns or Fresnel-lens like patterns), comprising: 

a polymer film (fig. 2a, 30-imprint material; --the film comprising 30s) comprising a plurality of nanoparticles embedded within the polymer film and beneath a surface of the polymer film (¶[0034], line 1-4, The imprint material can also be provided with 

wherein the polymer film comprises a plurality of trenches beneath the surface (fig. 2a, 28), the plurality of trenches corresponding to the portion of polymer film lack nanoparticles (fig. 2a, 28; the film portions in 28).

Claims 14-18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Power et al (US 2014/0042738) as evidenced by Liu et al (US 20120043512).

Regarding Claim 14, Power teaches a diffractive optical element (abstract; fig. 2(A)-(B); ¶[0054], line 1-10, diffraction grating), comprising: 

a film of metallic ink (fig. 2(B), 34, --the film comprising 34s; ¶[0077], line 1-15, the metallic ink forms elongate segments 34 ) comprising a plurality of nanoparticles embedded within the polymer film and beneath a surface of the film (¶[0078], line 1-6, The metallic ink applied to the peaks 32 may comprise metallic nanoparticles, for example gold or silver nanoparticles. Silver nanoparticle inks…; --the nanoparticles are within 34 and a beneath a surface of top surfaces of 34), the plurality of nanoparticles 

wherein the film comprises a plurality of trenches beneath the surface (fig. 2(B), 33), the plurality of trenches corresponding to the portion of polymer film lack nanoparticles (fig. 2(B), 33; the film portions in 33).

Power teaches that film 34 is a metallic ink comprising gold or silver nanoparticles (¶[0078], line 1-6). The silver nanoparticle ink comprising polymer and nanoparticles as evidenced by Liu; abstract, line 1-10, A conductive ink composition comprising organic-stabilized silver nanoparticles and a solvent, and a polyvinyl alcohol derivative resin; ¶[0017], line 1-8, an ink composition containing stabilized silver nanoparticles and exhibiting improved adhesion to the surface of a substrate. The ink composition is comprised of a silver nanoparticle solution that may contain a silver nanoparticles, a stabilizer and a solvent. The ink composition may also contain a PVB resin).

Regarding Claim 15, Power as evidenced by Liu teaches the diffractive optical element of claim 14, further comprising a substrate and an adhesive layer, the polymer film being coupled to a top surface of the substrate via the adhesive layer (fig. 2(B), 32, 34; ¶[0026], line 1-6, it may be necessary to apply an intermediate layer to the substrate 

Regarding Claim 16, Power as evidenced by Liu teaches the diffractive optical element of claim 15, wherein the substrate comprises an optical fiber, a gradient-index lens, or a glass substrate (fig 2(B), 30, as disclosed in Power; ¶[0054], line 1-6, The substrate upon which the silver metal features are deposited may be any suitable substrate, including, for example, silicon, glass plate, plastic film, sheet, fabric, or paper; ¶[0078], line 1-7, The ink composition was then printed on a glass substrate; as by Liu).

Regarding Claim 17, Power as evidenced by Liu teaches the diffractive optical element of claim 15, wherein the plurality of nanoparticles are organized in the predefined pattern via a magnetic medium, the plurality of nanoparticles being embedded within the polymer film in response to spin- coating the polymer film on the magnetic medium comprising the plurality of nanoparticles organized in the predefined pattern (fig. 2(B), 34, as disclosed in Power; --this portion of claim is of a product-by-process claim (nanoparticles layer/process to make the nanoparticles layer) and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 18, Power as evidenced by Liu teaches the diffractive optical element of claim 14, wherein the polymer film comprises at least one of polyvinyl alcohol or silica (abstract, line 1-10, A conductive ink composition comprising organic-stabilized silver nanoparticles and a solvent, and a polyvinyl alcohol derivative resin; as by Liu).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Power et al (US 2014/0042738) as evidenced by Liu et al (US 20120043512) in the view of Hampden-Smith et al (US 20070190298).

Regarding Claim 19, Power as evidenced by Liu discloses as set forth above but does not specifically disclose that the diffractive optical element of claim 14, wherein the plurality of nanoparticles comprise Fe3O4 nanoparticles.

However, Hampden-Smith teaches a diffractive optical element (abstract; fig. 1B), wherein the plurality of nanoparticles comprise Fe3O4 nanoparticles (¶[0119], line 1-19, reflective security feature, made from the inks and by the processes; the security feature may possess a magnetic characteristic (which may serve as a covert security feature) as well as exhibit an optical effect (which may serve as an overt and/or a covert security feature). This may be the case, for example, if the security feature comprises metallic particles that comprise iron oxide).



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872